EXHIBIT 10.2
AMENDED AND RESTATED TOTAL SYSTEM SERVICES, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
     Effective as of the 1st day of January, 2009, Total System Services, Inc.
(the “Company”) hereby approves and adopts the amended and restated Total System
Services, Inc. Directors’ Deferred Compensation Plan (the “Plan”).
BACKGROUND AND PURPOSE
     A. Goal. The Company desires to provide members of its Board of Directors
with an opportunity (i) to defer the receipt and income taxation of a portion of
such directors’ retainers, fees, and other compensation as described in the
Plan; and (ii) to receive an investment return on those deferred amounts.
     B. Purpose. The purpose of the Plan is to set forth the terms and
conditions pursuant to which these deferrals may be made and deemed invested and
to describe the nature and extent of the Directors’ rights to their deferred
amounts.
     C. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan and is intended to meet the requirements of Code Section 409A.
ARTICLE I
DEFINITIONS
     For purposes of the Plan, each of the following terms, when used with an
initial capital letter, shall have the meaning set forth below unless a
different meaning plainly is required by the context.
     1.1 “Account” shall mean, with respect to a Participant or Beneficiary, the
total notional dollar amount or value evidenced by the last balance posted in
accordance with the terms of the Plan to the record established for such
Participant or Beneficiary with respect to the Deferral Contributions of such
Participant for any Plan Year.
     1.2 “Beneficiary” shall mean, with respect to a Participant, the person(s)
determined in accordance with Section 5.5 to receive any death benefits that may
be payable under the Plan upon the death of the Participant.
     1.3 “Board” shall mean the Board of Directors of Total System Services,
Inc.
     1.4 “Business Day” shall mean each day on which the New York Stock Exchange
operates and is open to the public for trading.
     1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     1.6 “Company” or “TSYS” shall mean Total System Services, Inc., a Georgia
corporation.
     1.7 “Compensation” shall mean the total of the directors’ fees and
retainers which actually would be payable to a Director in cash during a Plan
Year absent a Deferral Election under this Plan.
     1.8 “Deferral Contributions” shall mean, for each Plan Year, that portion
of a Participant’s Compensation deferred under the Plan pursuant to Section 3.2.
     1.9 “Deferral Election” shall mean a written election form provided by the
Plan Administrator on which a Participant may elect to defer under the Plan all
or a portion of such individual’s Compensation for a Plan Year.
     1.10 “Director” shall mean a member of the Board.
     1.11 “Effective Date” shall mean January 1, 2009. The original effective
date of the Plan was January 1, 2002.
     1.12 “Election Deadline” shall mean, with respect to a Plan Year:
     (a) For a Director who is then a member of the Board, the December 20 (or
if December 20 is not a Business Day, the last Business Day immediately
preceding December 20) immediately preceding the first day of such Plan Year.
     (b) For a Director who is first elected by shareholders to be a member of
the Board after (or within thirty (30) days before) the Election Deadline
described in Section 1.12(a) above with respect to a Plan Year, the date which
is thirty (30) days after the date the Director first becomes eligible to
participate in the Plan.
     1.13 “Investment Election” shall mean a written election form provided by
the Plan Administrator on which a Participant may elect to have such
individual’s Deferral Contributions for a Plan Year (and all investment earnings
attributable thereto) invested to the extent permitted under the terms of the
Plan.
     1.14 “Investment Options” shall mean (a) any designated open-end registered
investment company for which . Fidelity Investments or one of its subsidiaries
or affiliates (collectively “Fidelity”) serves as investment advisor or for
which Fidelity is the principal underwriter, and (b) any other investment option
selected by the Plan Administrator.
     1.15 “Participant” shall mean any person participating in the Plan pursuant
to the provisions of Article II.

2



--------------------------------------------------------------------------------



 



     1.16 “Plan” shall mean the Total System Services, Inc. Directors’ Deferred
Compensation Plan, as contained herein and all amendments hereto.
     1.17 “Plan Administrator” shall mean the Company’s Compensation Committee
and any individual or committee the Board designates to act on the Compensation
Committee’s behalf with respect to any or all of the Compensation Committee’s
responsibilities hereunder.
     1.18 “Plan Year” shall mean each calendar year period beginning on January
1 and ending on December 31.
     1.19 “Specified Employee” shall mean specified employee within the meaning
of Section 409A.
     1.20 “Valuation Date” shall mean each business day in the Plan Year and
such other date(s) as designated by the Plan Administrator.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     2.1 Annual Participation. Each individual who is a Director as of the first
day of a Plan Year and is a member of the Board before the beginning of such
Plan Year shall be eligible to defer all or a portion of such individual’s
Compensation and thereby to actively participate in the Plan for such Plan Year.
Such individual’s participation shall become effective as of the first day of
such Plan Year, assuming such individual properly and timely completes the
election procedures described below.
     2.2 Interim Plan Year Participation. Each individual who becomes a Director
during a Plan Year shall be immediately eligible to make a Deferral Election and
thereby to participate actively in the Plan for the remainder of such Plan Year.
     2.3 Election Procedures. Each Director shall elect to defer all or a
portion of such individual’s Compensation and thereby become an active
Participant for a Plan Year by delivering a completed Deferral Election and an
Investment Election by the Election Deadline. The Plan Administrator also may
require the Director to complete other forms and provide other data, as a
condition of participation in the Plan.
     2.4 Cessation of Eligibility. A Director’s active participation in the Plan
shall terminate, and such individual shall not be eligible to make any
additional Deferral Contributions for any portion of a Plan Year following the
date such individual’s service as a Director with Total System Services, Inc.
ceases. In addition, an individual who actively participated in the Plan during
prior Plan Years but who is not a Director or does not complete the election
procedures, for a subsequent Plan Year, shall cease active participation in the
Plan for such subsequent Plan Year. Even if an individual’s active participation
in the Plan ends, such individual shall remain an inactive Participant in the
Plan until the earlier of (i) the date the full amount of such individual’s
Accounts is

3



--------------------------------------------------------------------------------



 



distributed from the Plan, or (ii) the date such individual again becomes a
Director and recommences active participation in the Plan. During the period of
time that an individual is an inactive Participant in the Plan, such
individual’s Accounts shall continue to be credited with earnings as provided in
the Plan.
ARTICLE III
PARTICIPANTS’ ACCOUNTS; DEFERRAL CONTRIBUTIONS
     3.1 Participants’ Accounts.
     (a) Establishment of Accounts. The Plan Administrator shall establish and
maintain an Account on behalf of each Participant for each Plan Year for which
the Participant makes Deferral Contributions. The Plan Administrator shall
credit each Participant’s Account with the Participant’s Deferral Contributions
for such Plan Year and earnings attributable thereto, and shall maintain such
Account until the value thereof has been distributed to or on behalf of the
Participant or the Participant’s Beneficiary.
     3.2 Deferral Contributions.
     (a) Each Director may irrevocably elect to have Deferral Contributions made
for a Plan Year by completing in a timely manner a Deferral Election and an
Investment Election and following other election procedures as provided in
Section 2.3. Subject to any modifications, additions or exceptions that the Plan
Administrator, in its sole discretion, deems necessary, appropriate or helpful,
the following terms shall apply to such Deferral Elections:
     (b) Effective Date. A Participant’s Deferral Election for all or a portion
of a Plan Year shall be effective beginning with the first Compensation (i) in
such Plan Year with respect to a Participant participating for the entire Plan
Year, and (ii) with respect to a Participant participating for a portion of a
Plan Year, in the calendar month following the calendar month in which the
Participant makes a Deferral Election. To be effective, a Participant’s Deferral
Election must be made by the Election Deadline. Any Participant who fails to
deliver a Deferral Election, or to complete any of the other requisite election
procedures, in a timely manner, shall be deemed to have elected not to
participate in the Plan for that Plan Year.
     (c) Term. Each Participant’s Deferral Election regarding Compensation for a
Plan Year shall remain in effect with respect to a portion of all Compensation
paid or payable during such Plan Year, but shall not apply to any subsequent
Plan Year.
     (d) Deferral Amount. To defer Compensation, a Participant’s Deferral
Election shall specify the percentage of Compensation for a Plan Year to be
deferred. A Director may defer for any Plan Year zero percent (0%) or one
hundred percent (100%) of the Participant’s Compensation for such Plan Year.

4



--------------------------------------------------------------------------------



 



The percentage so elected shall be withheld from each payment of Compensation
otherwise payable to such Participant during the Plan Year. Notwithstanding any
provision of this Plan or a Deferral Election to the contrary, however, the
amount withheld from any payment of Compensation shall be reduced automatically,
if necessary, so that it does not exceed the amount of such payment net of all
withholding, allotments and deductions, other than any reduction pursuant to
such Deferral Election. No amounts shall be withheld during any period an
individual ceases to receive Compensation as a Director for any reason during
the Plan Year.
     (e) Revocation. Once made for a Plan Year, a Participant may not revoke a
Deferral Election for such Plan Year.
     (f) Crediting of Deferral Contributions. The Plan Administrator shall
credit to each Participant’s Account for a Plan Year the amount of Compensation
reflected on the Participant’s Deferral Election as of the date(s) on which such
Compensation would have been paid if not subject to the Participant’s Deferral
Election.
     3.3 Vesting. A Participant shall at all times be fully vested in such
Participant’s Deferral Contributions and all deemed investment earnings
attributable thereto.
ARTICLE IV
DETERMINATION AND CREDITING OF INVESTMENT RETURN
     4.1 General Investment Parameters. The rate of return credited to each
Participant’s Accounts shall be determined on the basis of the Investment
Option(s) applicable to the Participant’s Accounts.
     4.2 Investment of Existing Account Balances. A Participant may change the
percentage of an existing Account balance that will be invested in Investment
Options in accordance with procedures established by the Plan Administrator.
     4.3 Investment Subaccounts. For the sole purpose of tracking a
Participant’s investment elections and calculating investment earnings
attributable to a Participant’s Account for a Plan Year pursuant to the terms of
this Article IV, the Plan Administrator may establish and maintain for such
Participant for such Plan Year separate subaccounts, as necessary, the total of
which shall equal such Participant’s Account for such Plan Year.

5



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF ACCOUNT BALANCES
     5.1 Benefit Amounts.
     (a) Benefit Entitlement. As the benefit under the Plan, each Participant
(or Beneficiary) shall be entitled to receive the total amount of the
Participant’s (or Beneficiary’s) Accounts, determined as of the most recent
Valuation Date, and payable at such times and in such forms as described in this
Article V.
     (b) Valuation of Benefit. For purposes hereof, each Account of a
Participant as of any Valuation Date shall be equal to (i) the total amount of
all of such Participant’s Deferral Contributions credited thereto; plus or minus
(as applicable) (ii) all investment earnings or losses attributable thereto;
minus (iii) the total amount of all benefit payments previously made therefrom.
     5.2 Elections of Timing and Form. In conjunction with, and at the time of,
completing a Deferral Election for each Plan Year, a Participant shall select
the timing and form of the distribution that will apply to the Account of such
Participant for Deferral Contributions (and investment earnings attributable
thereto) for such Plan Year. The terms applicable to this selection process are
as follows:
     (a) Timing. For a Participant’s Account for each Plan Year, the Participant
may elect that distribution will be made or commence as of: (1) any January 1
following a special date, (2) the January 1 immediately following the date a
Participant attains a specified age, or (3) the January 1 immediately following
the Participant’s cessation of service as a Director of the Company. The special
date or age selected above must be at least two years after the Plan Year for
which the Deferral Contributions are made.
     (b) Form of Distribution. For a Participant’s Account for each Plan Year,
the Participant may elect that the distribution will be paid in one of the
following forms:
     (i) a single lump-sum cash payment; or
     (ii) substantially equal annual installments (adjusted for investment
earnings or losses between payments in the manner described in Article IV) over
a period of five (5) to ten (10) years.
     (c) Multiple Selections. A Participant may select a different benefit
payment or commencement date and/or a different form of distribution with
respect to such Participant’s Account for each Plan Year. For ease of
administration, the Plan Administrator may combine Accounts and subaccounts of a
Participant to which the same benefit payment/commencement date and the same
form of distribution apply.

6



--------------------------------------------------------------------------------



 



     5.3 Benefit Payments to a Participant.
     (a) Timing. A Participant shall receive or begin receiving a distribution
of each of such Participant’s Accounts as of the January 1 selected by such
Participant with respect to each such Account pursuant to the terms of
Section 5.2(a). An amount payable “as of” any January 1 shall be made as soon as
practicable after such January 1 and, unless extenuating circumstances arise, no
later than January 31, provided that under no circumstances, such payment will
be made more than 90 days after January 1.
     (b) Form of Distribution. A Participant shall receive or begin receiving a
distribution of each of such Participant’s Accounts in cash in the form selected
by such Participant with respect to such Account pursuant to the terms of
Section 5.2(b).
     (c) Valuation of Single Lump-Sum Payments. The amount of a Participant’s
single lump-sum distribution of any of such Participant’s Accounts as of any
applicable January 1 shall be equal to the value of such Account as of the
Valuation Date immediately preceding the date on which such distribution is
paid.
     (d) Valuation of Installment Payments. For purposes of determining the
amount of any installment payment to be paid as of a January 1 from an Account,
the Account balance shall be divided by the number of remaining installments to
be paid from such Account (including the current installment).
     (e) Mandatory 6 Month Delay. Notwithstanding anything in this Section 5.3
to the contrary, in the case where a Participant is a Specified Employee, any
payment made under this Plan on account of such Participant’s cessation of
service as a Director of the Company shall commence no earlier than the first
day of the seventh month following the Participant’s termination of employment
from the Company. In the case of installment payments under Section 5.2(b) that
would have otherwise been paid during the first six months following the
Participant’s termination of employment from the Company, the first payment will
include a lump sum payment equal to any annual installment that would have been
made during such 6 month delay.
     5.4 Death Benefits.
     (a) General. If a Participant dies before receiving the entire amount of
the benefit under the Plan, such Participant’s Beneficiary shall receive
distribution of amounts remaining in the Participant’s Accounts in the form, as
elected by the Participant on a Beneficiary designation form described in
Section 5.5, of either:

7



--------------------------------------------------------------------------------



 



     (i) a single lump-sum cash payment of the entire balance in the
Participant’s Accounts as of the January 1 immediately following the date of the
Participant’s death; or
     (ii) (A) for Accounts with respect to which distribution has not commenced
under Section 5.2 at the time of the Participant’s death, substantially equal
annual installments (adjusted for investment earnings between payments in the
manner described in Article IV) over a period of five (5) to ten (10) years,
commencing as of the January 1 immediately following the Participant’s death;
and (B) for Accounts with respect to which distribution has commenced in the
form of installments described in Section 5.2(b)(ii) at the time of the
Participant’s death, continuation of such installment payment schedule.
An amount payable “as of” any January 1 shall be made as soon as practicable
after such January 1 and, unless extenuating circumstances arise, no later than
January 31, provided that under no circumstances, such payment will be made more
than 90 days after January 1.
     (b) Valuation. The valuation rules described in subsections 5.3(c) and
5.3(d) shall apply to payments described in this Section 5.4.
     5.5 Beneficiary Designation.
     (a) General. A Participant shall designate a Beneficiary or Beneficiaries
for all of such Participant’s Accounts by completing the form prescribed for
this purpose for the Plan by the Plan Administrator and submitting such form as
instructed by the Plan Administrator. Once a Beneficiary designation is made, it
shall continue to apply until and unless such Participant makes and submits a
new Beneficiary designation form for this Plan.
     (b) No Designation or Designee Dead or Missing. In the event that:
     (i) a Participant dies without designating a Beneficiary;
     (ii) the Beneficiary designated by a Participant is not surviving or in
existence when payments are to be made or commence to such designee under the
Plan, and no contingent Beneficiary, surviving or in existence, has been
designated; or
     (iii) the Beneficiary designated by a Participant cannot be located by the
Plan Administrator within 1 year from the date benefit payments are to be made
or commence to such designee;
then, in any of such events, the Beneficiary of such Participant shall be the
Participant’s surviving spouse, if any, who can then be located, and if not, the

8



--------------------------------------------------------------------------------



 



estate of the Participant. The entire balance in the Participant’s Accounts
shall be paid to such Beneficiary in the form of a single lump-sum cash payment
described in Section 5.4(a)(i).
     (c) Death of Beneficiary. If a Beneficiary who survives the Participant,
and to whom payment of Plan benefits commences, dies before complete
distribution of the Participant’s Accounts, the entire balance in such Accounts
shall be paid to the estate of such Beneficiary in the form of a single lump-sum
cash payment as of the January 1 immediately following such Beneficiary’s death.
An amount payable “as of” any January 1 shall be made as soon as practicable
after such January 1 and, unless extenuating circumstances arise, no later than
January 31, provided that under no circumstances, such payment will be made more
than 90 days after January 1. The valuation rules described in subsection 5.3(c)
shall apply to any payments described in this subsection 5.5(c).
     5.6 Unforeseeable Financial Emergency. A Participant who believes he or she
is suffering an “Unforeseeable Financial Emergency” may apply to the Plan
Administrator for a distribution under the Plan in order to alleviate such
emergency. An “Unforeseeable Financial Emergency” shall mean a severe financial
hardship resulting from an illness or accident of the Participant or a dependent
(as defined in Section 152 of the Code without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)), loss of the Participant’s property due to casualty
(including the need to rebuild a home not otherwise covered by insurance), or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Except as otherwise provided
herein, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies. Whether a Participant or dependent is faced with an
unforeseeable emergency is to be determined by the Plan Administrator based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of an unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the arrangement. If the
Plan Administrator determines, in its sole discretion, that a Participant
qualified for a distribution due to an Unforeseeable Financial Emergency, the
Participant will receive a distribution in an amount which it determines is
necessary or appropriate, not to exceed the Participant’s Account balance, and
the Plan Administrator shall pay such amount to the Participant in a single lump
sum cash payment.
     5.7 Taxes. If the whole or any part of any Participant’s or Beneficiary’s
benefit hereunder shall become subject to any estate, inheritance, income,
employment or other tax which a Company shall be required to pay or withhold,
the Company shall have the full power and authority to withhold and pay such tax
out of any monies or other property in its hand for the account of the
Participant or Beneficiary whose interests hereunder are so affected. Prior to
making any payment, the Company may

9



--------------------------------------------------------------------------------



 



require such releases or other documents from any lawful taxing authority as it
shall deem necessary.
ARTICLE VI
CLAIMS
     6.1 Initial Claim. Claims for benefits under the Plan may be filed with the
Plan Administrator on forms or in such other written documents, as the Plan
Administrator may prescribe. The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed. In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.
     6.2 Appeal. Any Participant or Beneficiary who has been denied a benefit
shall be entitled, upon request to the Plan Administrator, to appeal the denial
of the claim. The claimant (or a duly authorized representative) may review
pertinent documents related to the Plan and in the Plan Administrator’s
possession in order to prepare the appeal. The request for review, together with
written statement of the claimant’s position, must be filed with the Plan
Administrator no later than 60 days after receipt of the written notification of
denial of a claim provided for in Section 6.1. The Plan Administrator’s decision
shall be made within 60 days following the filing of the request for review. If
unfavorable, the notice of the decision shall explain the reasons for denial and
indicate the provisions of the Plan or other documents used to arrive at the
decision.
     6.3 Satisfaction of Claims. The payment of the benefits due under the Plan
to a Participant or Beneficiary shall discharge the Company’s obligations under
the Plan, and neither the Participant nor the Beneficiary shall have any further
rights under the Plan upon receipt by the appropriate person of all benefits. In
addition, (i) if any payment is made to a Participant or Beneficiary with
respect to benefits described in the Plan from any source arranged by the
Company including, without limitation, any fund, trust, insurance arrangement,
bond, security device, or any similar arrangement, such payment shall be deemed
to be in full and complete satisfaction of the obligation of the Company under
the Plan to the extent of such payment as if such payment had been made directly
by such Company.
ARTICLE VII
PLAN ADMINISTRATION
     7.1 Rights and Duties of the Plan Administrator. The Plan Administrator
shall administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:
     (a) to construe, interpret and administer the Plan;

10



--------------------------------------------------------------------------------



 



     (b) to make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;
     (c) to compute and certify to Company the amount and kinds of benefits
payable to Participants and Beneficiaries, and to determine the time and manner
in which such benefits are to be paid;
     (d) to authorize all disbursements by Company pursuant to the Plan;
     (e) to maintain all the necessary records of the administration of the
Plan;
     (f) to make and publish such rules and procedures for the regulation of the
Plan as are not inconsistent with the terms hereof;
     (g) to delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and
     (h) to hire agents, accountants, actuaries, consultants and legal counsel
to assist in operating and administering the Plan.
     The Plan Administrator shall have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters shall
be final and conclusive on all parties.
     7.2 Bond; Compensation. The Plan Administrator and (if applicable) its
members shall serve as such without bond and without compensation for services
hereunder. All expenses of the Plan Administrator shall be paid by the Company.
ARTICLE VIII
AMENDMENT AND TERMINATION
     8.1 Amendments. Subject to Section 8.3, the Board shall have the right, in
its sole discretion, to amend the Plan in whole or in part at any time and from
time to time. In addition, the Plan Administrator shall have the right, in its
sole discretion, to amend the Plan at any time and from time to time so long as
such amendment will not result in a material increase in liabilities associated
with the Plan.
     8.2 Termination of Plan. Subject to Section 8.3, the Company reserves the
right to discontinue and terminate the Plan at any time, for any reason. Any
action to terminate the Plan shall be taken by the Board and such termination
shall be binding on the Company, Participants and Beneficiaries; provided,
however, the Plan may not be terminated before the date on which all amounts
credited to all Participant accounts

11



--------------------------------------------------------------------------------



 



have been distributed in accordance with Article 5, except as permitted under
Code Section 409A and Treas. Reg. Section 1.409A-3(j)(ix).
     8.3 Limitation on Authority. Except as otherwise provided in this
Section 8.3, no contractual right created by and under any Deferral Election
made prior to the effective date of any amendment or termination shall be
abrogated by any amendment or termination of the Plan, absent the express,
written consent of the Participant who made the Deferral Election.
     (a) Plan Amendments. The limitation on authority described in this
Section 8.3 shall not apply to any amendment of the Plan which is reasonably
necessary, in the opinion of counsel, (i) to preserve the intended income tax
consequences of the Plan described in Section 9.1, or (ii) to guard against
other material adverse impacts on Participants and Beneficiaries, and which, in
the opinion of counsel, is drafted primarily to preserve such intended
consequences, or status, or to guard against such adverse impacts.
     (b) Plan Termination. The limitation on authority described in this Section
8.3 shall not apply to any termination of the Plan as the result of a
determination that, in the opinion of counsel or of an accounting firm,
Participants and Beneficiaries generally are subject to federal income taxation
on Deferral Contributions or other amounts in Participant Accounts prior to the
time of distribution of amounts under the Plan but only if such termination is
reasonably necessary to guard against material adverse impacts on Participants
and Beneficiaries, or the Company; provided, however, the Plan may not be
terminated before the date on which all amounts credited to all Participant
accounts have been distributed in accordance with Article 5, except as permitted
under Code Section 409A and Treas. Reg. Section 1.409A-3(j)(ix).
     (c) Opinions. In each case in which an opinion is contemplated in this
Section 8.3, such opinion shall be in writing and delivered to the Board,
rendered by a nationally recognized law or accounting firm selected or approved
by the Board.
ARTICLE IX
MISCELLANEOUS
     9.1 Taxation. It is the intention of the Company that the benefits payable
hereunder shall not be deductible by the Company nor taxable for federal income
tax purposes to Participants or Beneficiaries until such benefits are paid by
the Participating Company to such Participants or Beneficiaries. When such
benefits are so paid, it is the intention of the Company that they shall be
deductible by the Company under Code Section 162.

12



--------------------------------------------------------------------------------



 



     9.2 Withholding. All payments made to a Participant or Beneficiary
hereunder shall be reduced by any applicable federal, state or local withholding
or other taxes or charges as may be required under applicable law.
     9.3 No Continued Directorship. Nothing herein contained is intended to be
nor shall be construed as constituting a contract or other arrangement between
the Company and any Participant to the effect that the Participant will be
employed by the Company or continue to be a Director for any specific period of
time.
     9.4 Headings. The headings of the various articles and sections in the Plan
are solely for convenience and shall not be relied upon in construing any
provisions hereof. Any reference to a section shall refer to a section of the
Plan unless specified otherwise.
     9.5 Gender and Number. Use of any gender in the Plan will be deemed to
include all genders when appropriate, and use of the singular number will be
deemed to include the plural when appropriate, and vice versa in each instance.
     9.6 Assignment of Benefits. The right of a Participant or Beneficiary to
receive payments under the Plan may not be anticipated, alienated, sold,
assigned, transferred, pledged, encumbered, attached or garnished by creditors
of such Participant or Beneficiary, except by will or by the laws of descent and
distribution and then only to the extent permitted under the terms of the Plan.
     9.7 Legally Incompetent. The Plan Administrator, in its sole discretion,
may direct that payment be made to an incompetent or disabled person, for
whatever reason, to the guardian of such person or to the person having custody
of such person, without further liability on the part of the Company for the
amount of such payment to the person on whose account such payment is made.
     9.8 Entire Document. This Plan document sets forth the entire Plan and all
rights and limits. Except for a formal amendment hereto, no document shall
modify the Plan or create any additional rights or benefits.
     9.9 Governing Law. The Plan shall be construed, administered and governed
in all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.
     9.10 No Funding. The Plan constitutes a mere promise by the Company to make
benefit payments to such Participants and Beneficiaries in the future and
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Company. Any Accounts established pursuant to the Plan shall
remain the property of the Company until distributed, and nothing in the Plan
will otherwise be construed to

13



--------------------------------------------------------------------------------



 



create a trust or to obligate the Company or any other person to segregate a
fund, purchase an insurance contract, or in any other way currently to fund the
future payment of any benefits hereunder, nor will anything herein be construed
to give any employee or any other person rights to any specific assets of the
Company or of any other person. The Company may, in its sole discretion, create
a grantor trust to pay its obligations hereunder, but shall have no obligation
to do so. In all events, it is the intent of the Company that the Plan be
treated as unfunded for tax purposes. This Plan is not subject to the provisions
of the Employee Retirement Income Security Act of 1974.

14